Title: From John Quincy Adams to John Adams, 23 June 1812
From: Adams, John Quincy
To: Adams, John



Dear Sir,
St: Petersburg 23 June 1812

It is several months since your Mama and I have received a letter from you, or since I wrote one to you, but the last that we did receive was so handsomely written that we were much pleased to observe your progress in that part of your studies. We hope that you have been and will be not less attentive to all the others. I suppose that before this time you have begun to learn Latin and Arithmetic.
There was a Gentleman here from Boston, Mr: Ingraham who came here last Summer and told me, he had seen George and you at your Grand papa’s before he came away—He passed the Winter in this Country, and sailed only a few days ago to return home.—For the Winter is so cold and lasts so long here that Ships can never go away before the month of June, being untill then frozen up by the ice. I was so much engaged in writing to other persons when Mr. Ingraham went, that I had not time to write to your brother and you, but I believe your Mama did—Mr. Ingraham told us that when he arrived at Boston, if he could find time he would go to Atkinson and see you—This letter will go so soon after him that perhaps it will reach America as soon as he will.
Your Grandpapa wrote me that he was engaged in a Correspondence with George and you, and George mentions having received several letters from him—I have no doubt you are both very grateful to him, as I am, for this kindness and attention to you, and I trust you will be careful to improve by the excellent advice which I am sure his letters will contain.
Your Brother Charles has learnt to read French and is now learning to read English—I teach him myself; and although last Winter neither his health nor mine allowed such constant application as I desired, yet he has learnt to read very well for his age—He longs to be with his brothers, and whenever I write to you, always asks me to give his love to you both—Your Sister Louisa is now more than ten months old, and we expect will talk and run about in a few weeks more.
Present my best Respects to your Uncle and Aunt, and my Kind remembrance to Cousin Abby: write me whenever you have the opportunity, and believe me your ever / affectionate father
